Citation Nr: 0601667	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), from March 
29, 1993, through December 5, 1999.  

2.  Entitlement to service connection for hypertension 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	D. J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from October 1967 to September 
1969.

In a decision dated in September 1997, the Board of Veterans' 
Appeals (Board) granted entitlement to service connection for 
post-traumatic stress disorder, hereinafter referred to as 
PTSD.  The following month, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
awarded a 30 percent disability rating for the PTSD, 
effective March 29, 1993.  The veteran appealed that 
decision, claiming that his psychiatric disability should 
have been rated higher than the 30 percent assigned.  

In October 1999, the Board remanded the case for further 
development.  After developing the claim, the RO granted a 
100 percent schedular rating in January 2000.  The effective 
date for that grant was December 6, 1999.  

In an April 2001 decision, the Board denied entitlement to an 
effective date prior to December 6, 1999, for the award of a 
100 percent schedular disability rating for the veteran's 
psychiatric disorder.  The issue of entitlement to a 
disability rating in excess of 30 percent for PTSD from March 
29, 1993, through December 5, 1999, was remanded.  Following 
development, the disability rating for the PTSD was increased 
from 30 percent to 50 percent disabled, from March 29, 1993, 
through December 5, 1999.  That was accomplished in a March 
2002 rating action.

The claim was returned to the Board for review.  The Board, 
in January 2003, found that the evidence did not support the 
veteran's claim, and hence denied the claim.  The veteran 
appealed to the US Court of Appeals for Veterans Claims (the 
Court).  A Joint Motion for Remand to the Board was presented 
to the Court, and upon review, the Court followed the 
recommendations of the Motion, and vacated the January 2003 
Board decision.  Such action occurred via a Court Order dated 
November 2003.  In addition to vacating the Board's decision, 
the Court remanded the claim so that additional 
development/notice could occur and would be provided.  

The Board once again remanded the claim in March 2004.  The 
purpose of the remand was to obtain additional information 
and to also insure that the veteran had been informed of his 
duties, along with the VA's duties, with respect to his 
claim.  Shortly after the claim was remanded, the RO issued a 
decision on the merits of a separate issue - that of 
entitlement to service connection for hypertension secondary 
to the veteran's service-connected psychiatric disorder.  The 
RO denied the veteran's claim in a decision dated June 2004.  
The veteran was notified of this decision and he appealed to 
the Board.  Both issues have since been merged and they are 
now both before the Board on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran has been diagnosed as suffering from 
schizophrenia, the manifestations and symptoms of which have 
been intertwined with the manifestations and symptoms 
produced by the veteran's service-connected PTSD.  

3.  Since March 29, 1993, the veteran's PTSD has been 
manifested by isolation, sleep disorders, irritability, 
depression, and his symptoms and manifestations have severely 
impaired his ability to maintain gainful, meaningful 
employment.

4.  The veteran is service-connected for PTSD.  He has also 
been diagnosed as suffering from hypertension.

5.  Clinical medical evidence has not been proffered that 
etiologically links the veteran's service-connected mental 
disorder with hypertension.  




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met from March 29, 1993, to December 5, 1999.  38 
U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.16 (c), 4.125, 4.126, and 4.132, Part 4, 
Diagnostic Code 9411 (1996).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by such service or by the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107(West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The record reflects that the veteran received notification of 
the VCAA in letters dated May 2001 and April 2004.  The first 
letter was issued after the initial agency of original 
jurisdiction (AOJ) decision [increased evaluation] and the 
second letter was issued prior to the AOJ decision involving 
service connection.  These letters informed the appellant of 
what evidence was required to substantiate the claim for an 
increased evaluation and for service connection, and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the VA.  

Despite the fact that the notice was provided at various 
times throughout the appeal process, the Board finds that 
there was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although one notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statements of the case (SOCs), the supplemental statements of 
the case (SSOC), the Board's numerous actions since the 
veteran filed his original claim, the Court's action, and the 
Board's actions in response to Court documents.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his PTSD should be assigned an evaluation in excess of 
50 percent for the period of March 29, 1993, to December 5, 
1999.  He has also been told that he must provide evidence 
corroborating his claims that his diagnosed hypertension was 
caused by or is related to his service-connected psychiatric 
disorder.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative, previously The 
American Legion and now a private attorney, has also been 
informed of the information needed to support the veteran's 
contentions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to PTSD, a nonservice-
connected mental disorder, and a heart disability.  All of 
these have been accomplished in order to determine whether 
the veteran should be granted a rating in excess of 50 
percent for the time period in question and whether the 
veteran should be granted service connection for 
hypertension.  Given the foregoing, the Board finds that the 
VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran was given notice that the VA would help him obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the disabilities at issue.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations and service connection.  He 
has, by information letters, rating decisions, SOCs, SSOCs, 
Court proceedings, and various Board actions, been advised of 
the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R., Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2005) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2005) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2005) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran left active duty in September 1969.  
Approximately twelve years later, the veteran submitted claim 
to the RO asking that he be given a pension.  The RO obtained 
the veteran's medical records and reviewed his service 
medical records.  Upon review, the RO found that the veteran 
was suffering from chronic undifferentiated-type 
schizophrenia.  The RO rated the psychiatric disorder as 70 
percent disabling.  The RO did not, however, grant a 
nonservice-connected pension to the veteran.  See VA Form 21-
6796, Rating Decision, September 21, 1981.  

Within one year, the veteran asked that service connection be 
granted for a psychiatric disorder.  He asserted that his 
schizophrenia disability was related to or was caused by his 
military service.  Subsequently the RO denied the veteran's 
request via a rating decision of September 1982.  

In 1990, the veteran submitted a claim for entitlement to 
service connection for a psychiatric disorder, to include a 
schizo-affective disorder and PTSD.  After reviewing the 
veteran's service medical records, which did not show 
treatment for or findings suggesting that the veteran was 
suffering from any type of mental disorder, the RO denied the 
veteran's claim.  This was in September 1991.  

After the denial, the veteran sought to reopen his claim with 
respect to service connection for PTSD.  The veteran's 
request was denied by the RO and the veteran appealed to the 
Board.  The Board, in an action dated December 1994, 
concluded that sufficient evidence had been presented to 
reopen the veteran's claim.  Thereafter, the claim was 
remanded for additional processing.  The claim was eventually 
returned to the Board, and in September 1997, service 
connection was granted for PTSD.  

In granting service connection for PTSD, the Board based, in 
part, its decision on the VA psychiatric examination 
accomplished in November 1996.  In that exam, the doctor 
found that the veteran was not only suffering from paranoid 
schizophrenia but also PTSD.  It was further opined that 
symptoms and manifestations overlapped one another and could 
not easily be attributed to either psychiatric disorder.  

Following the Board's decision, the claim was returned to the 
RO for rating purposes.  The RO assigned a 30 percent 
disability evaluation, effective March 29, 1993.  In January 
2000, the disability evaluation was raised to 100 percent, 
effective December 5, 1999.  As previously reported, the 
evaluation stemming from March 19, 1993, to December 5, 1999, 
has been increased to 50 percent.  However, the RO has 
concluded that the evidence does not support an evaluation in 
excess of 50 percent.  

The veteran's PTSD is rated pursuant to the criteria found at 
38 C.F.R. Part 4, Diagnostic Code 9411.  Between the time 
that the veteran filed for service connection for PTSD and 
the present, new rating criteria for psychiatric disorders, 
including PTSD, became effective.  See 61 Fed.Reg. 52,695 
(1996) (to be codified at 38 C.F.R. Part 4).  A review of the 
claims folder reveals that the veteran has been provided with 
the new rating criteria.  He has also been furnished a copy 
of the old rating criteria.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to the change in the regulations, VA cannot apply 
the revised regulations.

Under the old criteria for rating service connected 
psychoneurotic disorders, a 10 percent rating was assigned 
for psychoneurotic disorders with less than the criteria for 
the 30 percent rating with emotional tension or other 
evidence of anxiety productive of mild social or industrial 
impairment.  A 30 percent rating was assigned when there was 
"definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

The next higher rating, a 70 percent disability rating, is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest rating, a 100 
percent schedular evaluation, is warranted when all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; psychoneurotic 
symptoms existed which were totally incapacitating, bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9411 (2005).

VA treatment records from 1992 show that the veteran was 
treated on a regular basis for schizophrenia.  These records 
do not contain a diagnosis of PTSD.  However, as reported 
above, examiners since that time have stated that the 
schizophrenia was misdiagnosed; i.e., the veteran should have 
been diagnosed also with PTSD.  

VA treatment records from 1994 show that the veteran was seen 
on a regular basis for health problems, including psychiatric 
disabilities.  July 1994 records show that auditory 
hallucinations had ended with the use of medication.  He 
still had some vague visual hallucinations and anxiety.  The 
diagnosis was chronic schizophrenia.  August 1994 records 
state that he was under increased stress due to the death of 
his brother.  His psychosis remained about the same with some 
increase in hallucinations.  He was experiencing flashbacks 
in September 1994, as well as unresolved grief.  October 1994 
records include an impression of schizophrenia, worsened by 
grief reaction over the sudden death of his brother.  These 
symptoms continued into December 1994.  Records from that 
time state that the veteran was having nightmares of being in 
Vietnam with his brother.  The examiner's impression was that 
the veteran was crossing over from a grief reaction to an 
overt clinical depression.

The veteran continued to be followed for his psychiatric 
disabilities in 1995.  Records through April 1995 show that 
the veteran continued to have hallucinations, insomnia, and 
grief.  May 1995 records include a history of five 
hospitalizations for PTSD.  The assessments included PTSD.

The veteran was afforded a VA psychiatric examination in May 
1995.  He stated that he had been depressed all the time, and 
was not sleeping well.  He was scared to sleep because of 
flashbacks to Vietnam.  These were so real that the veteran 
would scream and cry.  The veteran stated that he felt angry 
all the time.  On examination, the examiner noted that the 
veteran cried profusely.  This seemed to be intentional.  The 
veteran was coherent and relevant.  His communication was 
fair, affect appropriate, and mood appeared to be depressed.  
He was oriented, and his memory was intact.  The veteran 
complained of hearing voices and seeing images, and he had 
some paranoid ideas of reference.  The examiner opined that 
the veteran might have been malingering.  Judgment and 
insight were both fair.  The diagnoses included schizophrenia 
paranoid type, by history.  His score on the Global 
Assessment of Functioning (GAF) scale was 65.

The veteran continued to receive treatment for his 
disabilities throughout 1995.  VA treatment records from May 
1995 state that the veteran feared sleep because of 
nightmares.  The assessment noted increased depression, 
anxiety, flashbacks, and insomnia.  July 1995 records report 
some increased anxiety, but the veteran was in no apparent 
distress.  Other July 1995 records show increased depression, 
but state that the veteran denied suicidal ideation.  In 
September 1995, the veteran reported stress, nightmares and 
flashbacks about Vietnam, and thoughts of suicide.  The 
assessment included PTSD, worsening, with questionable 
suicidal ideation.  He was referred to the mental health 
clinic for further care.

Additional September 1995 records state that the veteran was 
expressing himself better, and had no delusional material.  
He still heard a lot of voices, but not nearly as much 
paranoid content.  The veteran still had nightmares and 
intrusive thoughts about Vietnam.  He had flashbacks, 
including some that were prolonged, and would experience 
arousal or startled type feelings.  The examiner believed 
that the veteran was experiencing some increase in his PTSD 
symptomatology.  His impression was that as the veteran's 
psychosis was beginning to respond to medication, there was 
finally an opportunity to respond to PTSD issues.  October 
1995 records state that the veteran was experiencing Vietnam 
flashbacks frequently.  By November 1995, the veteran's 
"voices" were getting better.  His sleep was judged as 
good, and he was not having any severe depression or 
suicidality.  He did have problems with a sensation of 
internal restlessness and quiveriness.  The impression was 
schizophrenia and PTSD.  December 1995 records state the 
veteran was having increased stress due to the holidays.  He 
was continuing with hallucinations, which were not quite as 
distressing as in the past.  The veteran denied suicidality 
and severe depression.  The impression was schizophrenia and 
PTSD.

Moving into 1996, the VA treatment records show continued 
treatment for both disabilities - schizophrenia and PTSD.  
January 1996 records state that the veteran was making fair 
progress, had improvement with his hallucinations, and his 
energy level was good.  He was gaining insight into his 
Vietnam experience, which was lowering his stress levels.  
The impression was schizophrenia and PTSD.  The veteran was 
not having major problems with hallucinations, delusions, 
insomnia or depression in February 1996, and his psychiatric 
condition was stable.  However, May 1996 records say that the 
veteran was having increased depression, and more trouble 
hearing voices, although there were no suicidal voices.  The 
impression was increasing depression, which was possibly due 
to activation of PTSD.  He continued to have jitteriness, 
anxiety, and mood swings into June 1996.  His psychiatric 
status was described as unchanged, and he was not having 
major problems with psychosis, hallucinations, or depression.  
The impression included PTSD.

As reported previously, the veteran underwent a VA 
psychiatric examination in November 1996.  The veteran stated 
that he had last worked in 1976.  He stated that he had 
worked in emergency medical care in Vietnam, where he 
witnessed many wounds and had a number of patients die under 
his care.  The veteran reported having dreams about this.  He 
described visual and auditory hallucinations, and crying 
spells.  On examination, the veteran was lucid, cogent, and 
goal directed in his thinking.  His memory was not 
particularly good, and he reported that he was experiencing 
audiovisual hallucinations in the form of both flashbacks and 
voices.  He also had visual hallucinations that did not 
appear to be particularly related to PTSD.  The veteran was 
depressed with a sad affect, and judgment and insight 
appeared to be at least fair.  The impressions included 
paranoid schizophrenic disorder, active, and PTSD, chronic, 
delayed, and active.  The examiner stated that he completely 
agreed with the opinion of a psychiatrist in the claims 
folder that the veteran has both paranoid schizophrenia, and 
PTSD.  He added that this was a complicated case, and that 
admission to a psychiatric facility for inpatient evaluation 
would be helpful.

January 1997 records show that the veteran was admitted to a 
VA facility for evaluation of his PTSD.  The veteran reported 
dreams of Vietnam and flashbacks.  He denied hearing voices.  
On the mental status examination, his mood and affect were 
slightly flat, but he denied any suicidal or homicidal 
ideation.  He also claimed to see images of cats and dogs.  
He admitted to anger about the war.  His memory was intact, 
and there was no overt psychosis at the time of the 
evaluation.  During the course of the veteran's 
hospitalization, he remained on medications.  He was 
functioning well, with no abnormal behavior throughout his 
short stay.  He was no danger to himself or to others at the 
time of discharge.  The final diagnoses included the ruling 
out of PTSD (despite previous diagnoses).  His score on the 
GAF Scale was 55.  The examiner stated that he was competent 
and able to work at the time of discharge.

VA treatment records indicate that the veteran continued to 
be seen for problems that included PTSD in 1997.  He 
expressed satisfaction with his treatment in March 1997, and 
did not feel he needed to enter the PTSD program.  Other 
March 1997 records show that the veteran reported sensations 
in which he felt as if he was on patrol with a kind of 
chronic hyper-alert feeling.  He continued to have visual 
hallucinations.  The impression was an interesting mix of 
psychosis and PTSD symptoms.  In April 1997, the veteran said 
that his depression was doing much better than ever before.  
He had a noticeably decreased frequency in visual 
hallucinations, and no auditory hallucinations.  His moods 
had ups and downs, but there were no severe depressions or 
suicidal thoughts.  His energy level was improved.  The 
impression was PTSD and schizophrenia.  The veteran 
experienced some rough days around the anniversary of his 
brother's death in May 1997, but was overall doing pretty 
well, and could tolerate small groups of people better than 
in the past.  July 1997 records indicate that the veteran was 
still having sleep problems, nightmares, and some flashbacks.  
Nevertheless, his auditory hallucinations had improved, he 
denied significant problems with depression, and there was no 
suicidal ideation.  He described his sleep as good to fair in 
September 1997.  The veteran said that he would experience 
increased nightmares and flashbacks when under stress, but 
overall he felt his psychiatric status was noticeably 
improved.  The impression continued to be PTSD and 
schizophrenia, and the examiner stated that this was 
definitely improved on medication.

It is noted by the various rating decisions of the RO that 
during the time in question, the veteran initially received a 
nonservice-connected pension.  The pension was awarded in 
1982.  The RO concluded that the veteran was unemployable due 
to his nonservice-connected disability.  That disability was 
schizophrenia.  The veteran continued to receive said pension 
benefits until he was granted service connection for PTSD in 
1997.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When evaluating the 
veteran's disability, the Board is mindful that when it is 
not possible to separate the effects of the service-connected 
condition from a non-service connected condition, 38 C.F.R. § 
3.102 (2005) [which requires that reasonable doubt be 
resolved in the veteran's favor] dictates that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  In 
Mittleider, the veteran had been diagnosed with PTSD and 
various personality disorders and there was no medical 
evidence in the record separating the effects of the service-
connected disability from the nonservice-connected disorders.  
Id. at 182.  The Board finds this case nearly 
indistinguishable from Mittleider in that there is medical 
evidence of record that the veteran's psychiatric 
manifestations and symptoms associated with schizophrenia and 
PTSD are inextricably intertwined with one another and they 
cannot be separated out from each other.

During the time in question, the veteran has been assigned a 
GAF scores ranging from 40 to 65.  A GAF score of 61 to 70 
contemplates mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functions (e.g., few friends, conflicts with peers or co-
workers).  A GAF Score of 41 to 50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score is probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The medical examinations noted above confirm the fact that 
the veteran's ability to obtain or retain employment was 
severely impaired.  The assignment of a nonservice-connected 
pension for nearly the whole period in question confirms this 
fact.  More importantly, the symptoms produced by the PTSD 
and schizophrenia appeared to be overlapping and almost non-
distinguishable from one another, such as was found in 
Mittleider.  Nevertheless, those same documents do not 
suggest that the veteran became a hermit, that he had no 
concept of reality, or that most of his waking hours were 
spent with activities involving fantasy, confusion, panic, or 
explosions of aggressive energy.  Additionally, the medical 
documents, along with the statements provided by the veteran, 
do not indicate that the veteran was suffering from grossly 
inappropriate behavior, disorientation to time or place, or 
failure to maintain minimal personal hygiene.  

It is the conclusion of the Board that the diagnostic 
criterion in effect prior to November 1996 appears to be more 
beneficial to the veteran's claim than the new criteria.  
While the clinical findings do not exactly mirror the 
schedular criteria for a 70 percent disability rating for 
PTSD, the Board is of the opinion that, keeping the precepts 
of Mittleider in mind, the evidence more closely approximates 
a 70 percent rating than the 50 percent rating assigned from 
March 29, 1993, to December 5, 1999.  38 C.F.R. § 4.7 (2005).  
This grant is based on the veteran's medical history and 
clinical findings, which show a person experiencing 
hallucinations, depression, isolation, and an inability to 
work.  Therefore, a 70 percent evaluation for PTSD is 
appropriate.  

It is also the Board's conclusion that, on a practical level, 
the veteran's PTSD, along with the nonservice-connected 
schizophrenia, was so debilitating as to render him totally 
industrially impaired, in that he was unable to secure and 
maintain a substantially gainful occupation consistent with 
his employment and educational background.  As a result of 
his medications, treatment, manifestations, and symptoms 
resulting from his mental disorders, the veteran was unable 
to obtain and maintain gainful, meaningful employment.

When benefit-of-the-doubt provisions are applied on behalf of 
the veteran, the evidence is deemed to show that he was 
precluded from gainful employment.  As PTSD is his only 
compensable service connected disability, 38 C.F.R. § 4.16(c) 
(1996) comes into play.  

That section reads:

The provisions of paragraph (a) of this 
section are not for application in cases 
in which the only compensable service-
connected disability is a mental disorder 
assigned a 70 percent evaluation, and 
such mental disorder precludes a veteran 
from securing or following a 
substantially gainful occupation.  In 
such cases, the mental disorder shall be 
assigned a 100 percent schedular 
evaluation under the appropriate 
diagnostic code.

Thus, using the rating criterion that was in effect prior to 
November 1996, a 100 percent disability rating for PTSD is 
granted for the appeal period.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9411 (1996).

II.  Service Connection

The veteran has also claimed that his service-connected 
psychiatric disorder has caused him to develop hypertension.  
The veteran, through his accredited representative, has 
submitted various excerpts from medical treatises and 
Internet articles that, in essence, note that there can be a 
relationship between a psychiatric disorder and the 
development of heart disabilities.  He maintains that as a 
result of the PTSD, he later developed hypertension.  

The Board recognizes that the veteran now suffers from PTSD 
and from hypertension.  However, the question remains as to 
whether there is any type of relationship between the two 
disorders.  After reviewing the evidence of record, it is the 
determination that such a relationship does not exist in this 
case, and the veteran's claim is denied.  

More specifically, the Board has remanded the claim in order 
to obtain an opinion from a medical professional concerning 
the etiology of the veteran's hypertension.  In December 
2004, a VA doctor reviewed all of the veteran's medical 
records along with the submissions proffered by the veteran 
(and his accredited representative).  After reviewing those 
documents, the doctor wrote the following:

	. . . He had issues of whether he 
contention that his hypertension is due 
to his post-traumatic stress disorder.  
It is my opinion that his hypertension is 
essential in etiology.  Stress and other 
psychiatric disorders are not the cause 
of essential hypertension.  

A review of the remaining medical treatment or nontreatise 
type documents does not support the veteran's contentions.  
That is, none of the doctors who have seen or treated the 
veteran for either hypertension or PTSD have opined or even 
insinuated that there is some type of relationship between 
the two disorders.  

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2005), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to a claim involving service connection, the 
Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that his hypertension is 
etiologically related to his service-connected PTSD.  While 
it is true that the veteran has proffered reprints of 
articles and treatises that discuss the relationship between 
heart and psychiatric disabilities, none of the authors has 
examined the veteran.  None of the authorities has reviewed 
the veteran's medical records.  Hence, to assume, as the 
veteran and his accredited representative have requested, 
that a relationship exist is not supported by the record.  

The Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In applying the above to the veteran's claim, it is not 
enough that the veteran has provided treatises reportedly 
proving the veteran's assertions.  Those reports are not 
based on the veteran's own medical history and record.  They 
do not mention the veteran nor do they precisely mirror the 
veteran's psychiatric and cardiac histories.  Hence, it is 
the conclusion of the Board that they are not definitive, 
they do not have a factual predicate in the record, and thus 
they are deemed to be of limited probative weight.  Added to 
this is the fact that a VA examiner, after thoroughly 
reviewing the veteran's claims file including all clinical 
records prior to rendering a final diagnosis, concluded that 
there was no relationship between the two conditions.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from shortness of breath, chest pains, or 
fatigue.  However, he is not competent to say that he suffers 
from a heart disability that is related to a service-
connected disability (PTSD).  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has not presented competent 
medical evidence that etiologically links his heart 
disability with his service-connected psychiatric disorder.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  The 
veteran's claim is thus denied.


ORDER

1.  A 100 percent rating for PTSD is granted from March 29, 
1993, to December 5, 1999, subject to the regulations 
governing the payment of monetary benefits.

2.  Entitlement to service connection for hypertension 
secondary to the veteran's service-connected PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


